Filed 11/29/18; Modified and Certified for Pub. 12/20/18 (order attached)




            IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                FOURTH APPELLATE DISTRICT

                                              DIVISION TWO




ASSOCIATED CHINO TEACHERS,                                        E068163

        Plaintiff and Appellant,                                  (Super.Ct.No. CIVDS1621798)

v.                                                                PUBLIC—REDACTED
                                                                  VERSION OF OPINION
CHINO VALLEY UNIFIED SCHOOL
DISTRICT,                                                        Redacts material from sealed
                                                                 record.* (Cal. Rules of Court,
        Defendant and Respondent.                                rules 8.45, 8.46(f)(1) and (f)(2).)



        APPEAL from the Superior Court of San Bernardino County. David Cohn, Judge.

Reversed with directions.

        Schwartz, Steinsapir, Dohrmann & Sommers, Michael R. Feinberg and Amy

Moolin Cu for Plaintiff and Appellant.




        *This case involves material from a sealed record. In accordance with California
Rules of Court, rule 8.46(f)(1) and (f)(2), we have prepared both public (redacted) and
sealed (unredacted) versions of this opinion. We hereby order the unredacted version of
this opinion sealed.


                                                         1
       Atkinson, Andelson, Loya, Ruud & Romo, Anthony P. De Marco and Jacquelyn

Takeda Morenz for Defendant and Respondent.

       On December 21, 2016, plaintiff and appellant Associated Chino Teachers (ACT)

filed a verified petition for writ of mandate, seeking to prevent defendant and respondent

Chino Valley Unified School District (CVUSD) from releasing two documents relating to

the results of an investigation into a public high school teacher’s (Doe) actions as a girls’

volleyball coach. Doe’s actions did not result in any type of discipline or adverse action

from the California Commission on Teacher Credentialing (CTC). The trial court denied

the petition. ACT appeals contending the disclosure of these documents is not authorized

under the California Public Records Act. (CPRA; Gov. Code, § 6250, et seq.)1 It argues

that disclosure would significantly harm Doe’s privacy rights. (§ 6254, subd. (c).)

Alternatively, ACT asserts the public interest in not disclosing the documents outweighs

the public interest in disclosing them. (§ 6255.)

       We conclude the CPRA does not require the production of the documents because

Doe’s privacy interests outweigh the public interest in their disclosure. We therefore do

not address ACT’s alternative argument. We reverse the judgment and remand the matter

to the trial court to enter a new order granting the petition.




       1   Statutory references are to the Government Code unless otherwise indicated.


                                               2
                   I. PROCEDURAL BACKGROUND AND FACTS

       ACT is the employee organization that serves as the exclusive representative for

CVUSD’s teachers. Doe is a high school teacher in CVUSD and a member of ACT.

During their2 two-decade career with CVUSD, they have never received any warnings or

discipline relating to their assignment as a classroom teacher. During the fall of 2016,

while Doe was coaching the girls’ volleyball team, CVUSD received two separate

complaints from parents/guardians (hereinafter “complainants”) of student-athletes,

regarding Doe’s conduct, namely, yelling and belittling the student-athletes in public and

holding practice at their home. Complainants did not allege any sexual harassment,

sexual misconduct, physical violence, threats of violence, drug-related wrongdoing,

criminal activity, or any other egregious misconduct.

       CVUSD investigated the allegations against Doe and provided complainants with

a written disposition of their complaints (dated Oct. 21 & Nov. 21, 2016, collectively

disposition letters). Doe received a letter of warning (dated Nov. 4, 2016) and a letter of

concern (dated Dec. 1, 2016), which were placed in their official personnel file. The




       2  In order to protect the identity of Doe, we will use the gender-neutral pronoun
“they.” (See American University, The Center for Diversity & Inclusion, Office of
Campus Life, Pronouns: A Guide for the American University Community at

[as of Nov. 29, 2018] [“When using ‘they’ as a singular gender inclusive pronoun, you
would still conjugate associated verbs as you would for the plural version, as in ‘they are
an activist’ or ‘they like to go shopping’, not ‘they is an activist’ or ‘they likes to go
shopping.’”].)


                                             3
disposition letters were not placed in Doe’s official personnel file. Doe resigned from the

coaching position in November 2016.

       On or about November 14, 2016, Beau Yarbrough, a staff writer for the Southern

California News Group and a contributor to the Inland Valley Daily Bulletin, requested

(1) Doe’s “current job assignment and current salary,” (2) “information regarding

additional compensation or benefits for coaches at [CVUSD] and the length of coaching

assignments,” (3) “a copy of all complaints made against [Doe] in [their] career with

[CVUSD]” and (4) “any documents relating to the status or resolution of those

complaints.” Yarbrough later narrowed his request to records that demonstrated the

results of CVUSD’s investigation. After determining that the complaints against Doe

were substantial in nature and well founded, CVUSD informed Doe of its intent to

disclose the disposition letters, while providing them an opportunity to contest such

disclosure pursuant to the holding in Marken v. Santa Monica-Malibu Unified School

Dist. (2012) 202 Cal.App.4th 1250 (Marken). Doe objected to the release of the

disposition letters. Nonetheless, on December 13, 2016, CVUSD notified Doe that it

would be releasing them after December 23, 2016, unless prevented from doing so by a

court order. On December 19, 2016, CVUSD provided Doe with copies of the letters.

       On December 21, 2016, ACT filed a verified petition for writ of mandate seeking

to prevent disclosure of the disposition letters. On December 22, 2016, ACT successfully

moved ex parte for a temporary restraining order (TRO) and order to show cause for a

preliminary injunction, enjoining CVUSD from disclosing Doe’s personnel records

during the pendency of the action, and the trial court sealed the relevant documents.


                                             4
Subsequently, the parties stipulated that the preliminary injunction would be in effect

pending further order of the court following the hearing on the petition for writ of

mandate.

       On February 21, 2017, the trial court denied the petition for writ of mandate

without providing substantive reasoning or analysis in support of its ruling. Judgment

was entered on April 5, 2017, and CVUSD filed a notice of entry of judgment on April

12, 2017.

                                     II. DISCUSSION

A. Standard of Review.

       Generally, “[a]n appellate court’s role in the CPRA process is to ‘conduct an

independent review of the trial court’s ruling; factual findings made by the trial court will

be upheld if based on substantial evidence. [Citation.]’” (Wilder v. Superior Court

(1998) 66 Cal.App.4th 77, 84.) Here, however, the pertinent facts are not disputed and

the question is simply whether the CPRA mandates disclosure of the disposition letters.

Since the issue involves the application of the CPRA to a given set of facts, it is a

question of law subject to de novo appellate review. (Lorig v. Medical Board (2000)

78 Cal.App.4th 462, 467.)

B. The CPRA.

       “The California Constitution guarantees both the individual’s right of privacy

[citations] and the public’s ‘right of access to information concerning the public’s

business’ [citation], including ‘the writings of public officials and agencies.’ [Citations.]

With respect to the latter right, the Supreme Court has observed, ‘Openness in


                                              5
government is essential to the functioning of a democracy. “Implicit in the democratic

process is the notion that government should be accountable for its actions. In order to

verify accountability, individuals must have access to government files. Such access

permits checks against the arbitrary exercise of official power and secrecy in the political

process.”’ [Citation.]

       “In the CPRA the Legislature has sought to reconcile these two fundamental, but

sometimes conflicting, conditional rights. While ‘mindful of the right of individuals to

privacy’ [citation], the Legislature has declared ‘access to information concerning the

conduct of the people’s business is a fundamental and necessary right of every person in

this state.’ [Citation.] Thus, the CPRA generally provides ‘every person has a right to

inspect any public record . . .’ [citation], ‘[e]xcept with respect to public records exempt

from disclosure by express provisions of law . . . .’ [Citation.] Section 6254, in turn, lists

29 categories of documents exempt from the requirement of public disclosure, many of

which are designed to protect individual privacy, including, ‘Personnel, medical, or

similar files, the disclosure of which would constitute an unwarranted invasion of

personal privacy.’ [Citations.] Section 6255, subdivision (a), also permits a public

agency to withhold other records if it can demonstrate ‘on the facts of the particular case

the public interest served by not disclosing the record clearly outweighs the public

interest served by disclosure of the record.’

       “These statutory exemptions from mandatory disclosure under the CPRA must be

narrowly construed. [Citations.] Moreover, the exemptions from disclosure provided by

section 6254 are permissive, not mandatory: They allow nondisclosure but do not


                                                6
prohibit disclosure. [Citations.] Indeed, the penultimate sentence of section 6254

provides, ‘Nothing in this section prevents any agency from opening its records

concerning the administration of the agency to public inspection, unless disclosure is

otherwise prohibited by law.’ [Citation.]” (Marken, supra, 202 Cal.App.4th at pp. 1261-

1262.)

C. The Appeal Is Not Moot Because the Right to Assert Exemption Under the

CPRA Has Not Been Forfeited.

         Because the disposition letters were disclosed to complainants, CVUSD contends

that they are public records, and the appeal therefore is moot. (Black Panther Party v.

Kehoe (1974) 42 Cal.App.3d 645, 656 [citizen complaints to the State Department of

Consumer Affairs alleging unethical practices by licensed collection agencies were public

records available for public inspection because the agency routinely disclosed them to the

affected collection agencies].) We disagree. CVUSD’s unilateral disclosure of the

disposition letters to complainants did not forfeit the right to assert the personnel and

similar files exemption under the CPRA, nor did it mandate the release of these

documents to the general public. (BRV, Inc. v. Superior Court (2006) 143 Cal.App.4th

742 (BRV).)

         In BRV, a school district received complaints that its superintendent had sexually

harassed and verbally abused students. (BRV, supra, 143 Cal.App.4th at p. 747.) The

district investigated the complaints by retaining a private investigator (PI), who

interviewed numerous parents, students, and employees. (Id. at pp. 747-748.) The PI

prepared, inter alia, summaries of the interviews and submitted all documents to the


                                              7
district. (Id. at p. 748.) The district sent to some complainants a copy of the summary of

their interview, soliciting their review and comments. (Ibid.) BRV, a newspaper

publisher, obtained copies of some of these documents. (Ibid.)

       Meanwhile, the superintendent resigned on certain conditions, including the

district’s agreement not to release any documents in the superintendent’s personnel file

absent any consent or unless required by law. (BRV, supra, 143 Cal.App.4th at p. 748.)

Shortly thereafter, the district received approximately 40 tort claims based on the

superintendent’s alleged misconduct. (Id. at p. 749.) Pursuant to CPRA, BRV requested

copies of the PI’s report and any documentation pertaining to the district’s retention of

the PI and the superintendent’s resignation. When the district refused to provide the PI’s

report on the ground it was exempt under the CPRA, BRV filed a petition for writ of

mandate. (BRV, at p. 749.) The trial court determined that the PI’s report, including the

interview summaries, were not subject to disclosure, and the district did not waive its

right to prevent disclosure by transmitting the interview summaries to complainants for

review and comment. (Ibid.) The Court of Appeal held that the documents should be

disclosed. In reaching this decision, the court did not conclude that the interview

summaries became public records upon their disclosure to complainants. Rather, it

weighed the superintendent’s privacy interest against the public’s right to know and

found that the public’s right to know outweighed any privacy interests due to the

superintendent’s “position of authority as a public official and the public nature of the

allegations.” (Id. at p. 759.)




                                              8
       This case shares some factual similarities with BRV. Here, the relevant documents

were provided to the complainants; however, they were not provided to a newspaper.

Given the similarity of this case to BRV, we agree with the BRV court’s approach of

weighing the competing interests before ordering disclosure of the documents. We

therefore conclude that the right to assert confidentiality is not forfeited even though the

information contained in the disposition letters is the same as or like the information

available elsewhere in the public domain. (BRV, supra, 143 Cal.App.4th at pp. 748-749;

Pasadena Police Officers Association v. Superior Court (2015) 240 Cal.App.4th 268, 294

[“The fact that information in an officer’s personnel records may also be found in an

unprotected source does not impact the confidentiality of the personnel records

themselves.”].) The appeal therefore is not moot.

D. The Documents are Exempt from Disclosure.

       ACT contends the trial court erred in finding that the disposition letters were not

exempt from disclosure under the CPRA. It argues that Doe’s privacy interest outweighs

any interest the public may have in viewing the insubstantial allegations and findings

pertaining to Doe’s actions in their former position as a high school girls’ volleyball

coach. We agree.

       Public records are exempt from disclosure if they (1) are “[p]ersonnel, . . . or

similar files, the disclosure of which would constitute an unwarranted invasion of

personal privacy” (§ 6254, subd. (c)) or (2) fit within a catch-all exemption where “the

facts of the particular case” demonstrate that “the public interest served by not disclosing

the record clearly outweighs the public interest served by disclosure of the record”


                                              9
(§ 6255, subd. (a)). “Courts apply a three-step analysis in determining whether [either of

these exemptions] applies. As a threshold matter, the court must determine whether the

records sought constitute a personnel file, . . . or other similar file. If so, the court must

determine whether disclosure of the information would ‘compromise substantial privacy

interests; if privacy interests in given information are de minimis disclosure would not

amount to a “clearly unwarranted invasion of personal privacy” . . . . Lastly, the court

must determine whether the potential harm to privacy interests from disclosure outweighs

the public interest in disclosure. [Citations.]’” (Versaci v. Superior Court (2005)

127 Cal.App.4th 805, 818.) In weighing these competing interests, “we must determine

‘the extent to which disclosure of the requested item of information will shed light on the

public agency’s performance of its duty.’ [Citation.]” (Id. at p. 820.)

       1. The Disposition Letters Constitute Personnel or Other Similar Records.

       The parties disagree on whether the disposition letters qualify as personnel or

other similar records exempt from disclosure. We conclude that they qualify as personnel

or other similar records.

       The disposition letters contain personal information that applies specifically to

Doe.                                    [REDACTED]                          Because they

include personal information about Doe to which access is limited to the employee’s

supervisors, they qualify as personnel records. The scope of personnel records generally

covers records “relating to the employee’s performance or to any grievance concerning

the employee.” (Lab. Code, § 1198.5, subd. (a); see also Ed. Code, § 44031, subd. (a)

[extending Lab. Code, § 1198.5 to Cal. teachers].)


                                               10
       Contrary to CVUSD’s claim that “the records indicate they do not contain

information pertaining to ‘confidential personnel matters,’”        [REDACTED]

                                    [REDACTED]




                         Because the letters contain information about Doe that is subject

to privacy issues (investigation into allegations of misconduct), they also qualify as other

similar files. The term “similar files” has been interpreted to “have a broad, rather than a

narrow, meaning.” (Department of State v. Washington Post Co. (1982) 456 U.S. 595,

600 [detailed government records on an individual qualify as other similar files

(addressing the federal Freedom of Information Act (FOIA) (5 U.S.C. § 552 et seq.)

request for documents indicating whether certain Iranian nationals held valid U.S.

passports)]; Versaci v. Superior Court, supra, 127 Cal.App.4th at 818 [CPRA was

modeled after the FOIA and thus “the ‘legislative history and judicial construction of the

FOIA . . . “serve to illuminate the interpretation of its California counterpart.”’

[Citation.]”].) Similar files may simply be government records containing “information

which applies to a particular individual.” (Department of State v. Washington Post Co.,

at p. 602; Dept. of Air Force v. Rose (1976) 425 U.S. 352, 353-354 [case summaries from

cadet ethics hearings at the Air Force Academy qualify as other similar files].)

       Notwithstanding the above, CVUSD finds it significant that the letters “were not

placed in [Doe’s] personnel file,” and argues that because they “were specifically

prepared for disclosure to members of the public,” the letters do not qualify as personnel


                                              11
or similar files. We are not persuaded by the argument. Regarding the failure to include

the letters in Doe’s personnel file, there are rational reasons for not including them.

However, the letters do not lose the protection of section 6254, subdivision (c), merely

because they are stored by CVUSD in a location other than personnel files. (City of San

Jose v. Superior Court (2017) 2 Cal.5th 608, 624 [“document’s status as public or

confidential does not turn on the arbitrary circumstance of where the document is

located”].) It is the contents of the documents themselves that determine their

confidential nature. (Commission on Peace Officer Standards & Training v. Superior

Court (2007) 42 Cal.4th 278, 291 [“unlikely the Legislature intended to render

documents confidential based on their location, rather than their content”].)

       Likewise, the fact that the letters were addressed to the complainants does not

necessarily mean they are foreclosed from constituting personnel or other similar records.

Rather, the very nature of the complaints mandated confidential treatment and

communication. Thus, after the investigation was completed, it was logical for CVUSD

to provide complainants with responses to their complaints via written reports, namely

the disposition letters. These letters were addressed only to the relevant parties,

specifically each complainant, and CVUSD only provided each complainant with

information regarding its investigation into their allegations concerning their own child.

Everything was handled confidentially as evidenced by the statements informing the

parents

                                    [REDACTED]




                                             12
       Contrary to CVUSD’s contention, the evidence demonstrates that the letters

constitute personnel or other similar records. In short, the disposition letters are part of

Doe’s personnel file or other similar file for purposes of evaluating the privacy balancing

of section 6254, subdivision (c).

       2. Disclosure of the Disposition Letters Would Compromise Substantial Privacy

Interests.

       The CPRA recognizes the right of privacy in one’s personnel files by the

exemption in section 6254, subdivision (c). (BRV, supra, 143 Cal.App.4th at pp. 756-

757; § 6254, subd. (c); Detroit Edison Co. v. NLRB (1979) 440 U.S. 301, 319, fn. 16 [“A

person’s interest in preserving the confidentiality of sensitive information contained in

his personnel files has been given forceful recognition in both federal and state legislation

governing the recordkeeping activities of public employers and agencies.”].) The

disposition letters are the kind of records the courts have found to implicate substantial

privacy interests: They identify allegations of Doe’s misconduct as a volleyball coach

and CVUSD’s findings based on an investigation. (Marken, supra, 202 Cal.App.4th at

pp. 1274-1276 [disclosure of allegations of teacher’s sexual harassment of students

involves substantial privacy interests that must be weighed against public’s right to

know]; BRV, at p. 759 [disclosure of report regarding retired school district

superintendent’s alleged misconduct involves substantial privacy interests]; and

Bakersfield City School Dist. v. Superior Court (2004) 118 Cal.App.4th 1041, 1045-1047

(Bakersfield) [disclosure of a school district employee’s alleged wrongdoing involves

substantial privacy interests].) We conclude that disclosure of the disposition letters


                                              13
would compromise Doe’s significant privacy interest. We therefore turn to the final step

in our analysis.

       3. The Potential Harm to Privacy Interests Outweighs the Public Interest in

Disclosure.

       There is an “inherent tension between the public’s right to know and the society’s

interest in protecting private citizens (including public servants) from unwarranted

invasions of privacy. [Citation.] One way to resolve this tension is to try to determine

‘the extent to which disclosure of the requested item of information will shed light on the

public agency’s performance of its duty.’” (Los Angeles Unified School Dist. v. Superior

Court (2014) 228 Cal.App.4th 222, 241.) Here, the public has a significant interest in the

conduct of public school teachers and coaches, and in knowing how CVUSD handles

allegations of their misconduct. We must decide whether the potential harm that

disclosure of the disposition letters could cause to Doe’s privacy interest outweighs the

public interest in disclosure. We begin by considering whether the letters contain

allegations of misconduct that are substantial in nature.

       “In Chronicle Pub. Co. v. Superior Court (1960) 54 Cal.2d 548 . . . , our Supreme

Court concluded that complaints confidentially made to the State Bar regarding an

attorney’s professional conduct, and the investigations of those complaints, that do not

result in public or private discipline, are confidential and not subject to disclosure. The

rule serves two public interests. First, it protects the proper functioning of the bar’s

disciplinary system by ensuring people may file complaints without risk of creating a

publicly accessible record and being subject to a libel action. [Citation.] [¶] Second, the


                                              14
rule of nondisclosure protects individual members of the bar from unwarranted attacks

and accusations. [Citation.] ‘[The attorney] is not exposed to publicity where groundless

charges are made. . . . The fact that a charge has been made against an attorney, no

matter how guiltless the attorney might be, if generally known, would do the attorney

irreparable harm even though he be cleared by the State Bar.’ [Citation.]” (BRV, supra,

143 Cal.App.4th at pp. 757-758.)

       The rule in Chronicle Pub. Co. v. Superior Court (1960) 54 Cal.2d 548, has been

applied to personnel records maintained by a school district. (Bakersfield, supra,

118 Cal.App.4th at pp. 1045-1046.) In Bakersfield, a newspaper sought complaints and

disciplinary records of a school district employee. (Id. at pp. 1043-1044.) The trial court

prevented disclosure of records that were not substantial in nature but allowed disclosure

as to complaints regarding one incident described as sexual-type conduct, threats of

violence, and violence. The court found these complaints to be substantial in nature and

reasonably well founded. (Ibid.) The Court of Appeal affirmed, finding that the

disclosure of the complaints to the public does not rest upon a finding that the complaints

were true or discipline was imposed. (Id. at p. 1046.) Rather, “[i]n evaluating whether a

complaint against an employee is well founded within the context of section 6250 et seq.,

both trial and appellate courts, . . . originally and upon review, are required to examine

the documents presented to determine whether they reveal sufficient indicia of reliability

to support a reasonable conclusion that the complaint was well founded. The courts must

consider such indicia of reliability in performing their ultimate task of balancing the

competing concerns of a public employee’s right to privacy and the public interest served


                                             15
by disclosure. [Citations.]” (Id. at p. 1047; cf. Kelvin L. v. Superior Court (1976)

62 Cal.App.3d 823, 830-831 [under Evid. Code, § 1040, “the fact that the charges against

the officers were not substantiated [is a] factor[] which the court may weigh in deciding

whether the public interest favors disclosure”].)

       Upon de novo review of the entire record, we conclude the disposition letters

provide a sufficient basis upon which to reasonably deduce the complaints against Doe

are not substantial. (Marken, supra, 202 Cal.App.4th at p. 1272 [“[A] proper

reconciliation between the right to information embodied in the CPRA and the

constitutional right to privacy requires ‘the recorded complaint be of a substantial nature

before public access is permitted.’”].) In comparison to Bakersfield and Marken, none of

the complaints against Doe involved allegations of sexual-type conduct, threats of

violence, and violence. (Bakersfield, supra, 118 Cal.App.4th at pp. 1043-1044; Marken,

at pp. 1274-1275.) Instead, they were limited to Doe yelling and belittling the student-

athletes in public,



                                   [REDACTED]

                                                                                       and

holding practice at their home.3 The same complaints could most likely be made and

found true of every successful high school athletic coach across the nation. Doe’s

conduct was objectively reasonable. They did nothing more than what most dedicated


       3   [REDACTED]


                                             16
coaches do to motivate players, maintain discipline and team morale, and push athletes

toward their full potential.

       Moreover, because CVUSD handled the investigation into the complaints

internally, they were not egregious enough to warrant the retention of an outside party to

independently conduct the investigation. (See BRV, supra, 143 Cal.App.4th at p. 747;

Marken, supra, 202 Cal.App.4th at p. 1255.) CVUSD took no formal disciplinary action

(suspension or dismissal) against Doe that required reporting to the CTC. (Ed. Code,

§§ 44242.5 [when a district imposes discipline on an employee such as a suspension for

more than 10 days or termination because of an allegation of misconduct, the district is

required to make a report to the CTC] & 44938 [district is required to give an employee

at least 45-calendar-day notice before acting upon any charges of unprofessional

conduct].) Doe is not a high profile public official such as the superintendent in BRV

who “had a significantly reduced expectation of privacy in the matters of his public

employment.” (BRV, at p. 758.) Instead, Doe is a teacher who resigned from coaching

the girls’ volleyball team. CVUSD’s concern that Doe could return to coaching is, at

best, speculative: It assumes that a girls’ volleyball coaching position becomes available,

Doe applies for it, and CVUSD chooses to hire them.

       Based on the above, we conclude that Doe’s privacy interest in the disposition

letters outweighs the public’s minimal interest in the matter. The letters therefore are

exempt from disclosure under section 6254, subdivision (c).

       Because of our conclusion, we need not address ACT’s remaining argument.




                                             17
                                  III. DISPOSITION

      The judgment is reversed. On remand, the trial court shall enter a new order

granting ACT’s petition for writ of mandate. ACT is awarded costs on appeal.




                                                             McKINSTER
                                                                            Acting P. J.
We concur:



CODRINGTON
                         J.



FIELDS
                         J.




                                          18
Filed 12/20/18




                           CERTIFIED FOR PUBLICATION


            IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                          FOURTH APPELLATE DISTRICT

                                    DIVISION TWO



ASSOCIATED CHINO TEACHERS,                          E068163

        Plaintiff and Appellant,                    (Super.Ct.No. CIVDS1621798)

v.                                                  ORDER RE REQUESTS TO
                                                    PUBLISH PUBLIC—REDACTED
CHINO VALLEY UNIFIED SCHOOL                         VERSION OF OPINION AND
DISTRICT,                                           ORDER MODIFYING PUBLIC—
                                                    REDACTED VERSION OF
        Defendant and Respondent.                   OPINION

                                                    [NO CHANGE IN JUDGMENT]

                                                   Involves material from sealed
                                                   record.1 (Cal. Rules of Court,
                                                   rules 8.45, 8.46(f)(1) and (f)(2).)


        The requests for publication, filed December 18, 2018, by appellant, Associated

Chino Teachers, and by the American Federation of State, County and Municipal

Employees, the California Faculty Association, the California Federation of Teachers, the


        1This case involves material from a sealed record. In accordance with California
Rules of Court, rule 8.46(f)(1) and (f)(2), we have prepared both public (redacted) and
confidential (unredacted) versions of this opinion. We hereby order the confidential—
unredacted version of this opinion sealed and nonpublished.



                                             1
California School Employees Association, and the Service Employees International

Union, to publish the nonpublished public—redacted version of the opinion filed in the

above matter on November 29, 2018, are granted.

       The opinion meets the standards for publication as specified in California Rules of

Court, rule 8.1105(c)(2), (3), (4) and (6).

       It is so ordered that the public—redacted version of said opinion be certified for

publication pursuant to California Rules of Court, rule 8.1105(b).

       On the court’s own motion, the public—redacted version of the opinion filed

November 29, 2018, and ordered published in this order, is modified as follows:

       On page 11, the paragraph that begins “Contrary to CVUSD’s claim that . . .” is

modified to read:

       We reject CVUSD’s claim that “the records indicate they do not contain

information pertaining to ‘confidential personnel matters.’” [REDACTED]

       On page 12, in the last full paragraph, the sentence that begins “Everything was

handled confidentially . . .” is modified to read:

       Everything was handled confidentially.        [REDACTED]

       These modifications do not change the judgment.

                                                               McKINSTER
                                                                                Acting P. J.
We concur:

CODRINGTON
                           J.

FIELDS
                           J.



                                              2